Name: Commission Regulation (EEC) No 3114/85 of 7 November 1985 altering, from 1 November 1985, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/38 Official Journal of the European Communities 8 . 11 . 85 COMMISSION REGULATION (EEC) No 3114/85 of 7 November 1985 altering , from 1 November 1985 , the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 November 1985 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by - Regulation (EEC) No 3041 /85 0 ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 3041 /85 to the Article 1 The rates of refund fixed by Regulation (EEC) No 3041 /85 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1985. For the Commission COCKFIELD Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 18 . 4 . 1984, p. 13 . (3) OJ No L 166 25 . 6 . 1976, p. 1 . ( «) OJ No L 107, 19 . 4. 1984, p . 13 . 0 OJ No L 290 , 1 . 11 . 1985, p . 32 . 8 . 11 . 85 Official Journal of the European Communities No L 296/39 ANNEX to the Commission Regulation of 7 November 1985 altering the rates of the refunds applicable from 1 November 1985 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description . Rateof refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 5,293 l  Other than for the manufacture of starch 8,076 10.01 B II Durum wheat 14,487 10.02 Rye 8,975 10.03 Barley 10,096 10.04 Oats 6,530 10.05 B Maize , other than hybrid maize for sowing :  For the manufacture of starch 7,541  Other than for the manufacture of starch 9,482 10.06 B lb) 1 Round grain husked rice 34,442 10.06 Bib) 2 Long grain husked rice 33,758 10.06 B II b) 1 Round grain wholly milled rice 44,442 10.06 B II b) 2 Long grain wholly milled rice 48,925 10.06 B III Broken rice :  For the manufacture of starch 10,667  Other than for the manufacture of starch 13,058 10.07 C Sorghum 11,232 11.01 A Wheat or meslin flour 9,464 , 11.01 B Rye flour 15,815 1 1 .02 A I a) Durum wheat groats and meal 22,455 11.02 A lb) Common wheat groats and meal 9,464